DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 10 March 2022.
Claims 1, 5-8, 10-15 and 17-19 are still pending; Claims 2-4, 9, 16 and 20 have been cancelled; Claims 1, 12 and 17 have been amended.
Arguments directed to the rejection of the previous claim set have been received and acknowledged.

Allowable Subject Matter
Claims 1, 5-8, 10-15 and 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 17 have been amended to include the subject matter of cancelled claims 9 and 20, respectively.  Claims 9 and 20 were solely rejected based upon Non-statutory Double Patenting.  A terminal disclaimer has been filed to overcome that rejection, and as such, the claims appear allowable.  Independent claim 12 has been amended to include the subject matter of cancelled claim 16, which was previously indicated as containing allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON S DANIELS/Primary Examiner, Art Unit 3612